971 So. 2d 1019 (2008)
J.C. MAZON, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1899.
District Court of Appeal of Florida, First District.
January 10, 2008.
J.C. Mazon, Jr., pro se, Petitioner.
Bill McCollum, Attorney General; Thomas Winokur and Heather Flanagan Ross, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the order denying his motion for postconviction relief rendered on November 17, 2005, in Columbia County Circuit Court case number 97-135-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint *1020 counsel to represent petitioner on appeal.
We quash the portion of the special master's order which purports to grant the petition for belated appeal. The authority to grant the petition to obtain a belated appeal lies with the appellate court to which the appeal was or should have been taken. Fla. R.App. P. 9.141(c)(2); see also Hardaway v. State, 733 So. 2d 606 (Fla. 1st DCA 1999).
PETITION GRANTED.
WOLF, KAHN, and LEWIS, JJ., concur.